Citation Nr: 1743598	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus are considered one disability as they are of a common etiology and affect a single body system, and, as likely as not, renders him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a), 4.25 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for bilateral hearing loss rated at 50 percent effective from March 13, 2013 and tinnitus rated at 10 percent effective from December 14, 2010.  

The Veteran's service-connected bilateral hearing loss and tinnitus are considered one disability as they are of a common etiology (in-service acoustic trauma) and affect a single body system.  See 38 C.F.R. § 4.16(a)(2), (3).  As a result, the combined schedular disability rating of 60 percent meets the minimum percentage requirements for one disability for consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 4.16(a), 4.25.

In a December 2010 VA Form 21-526 (Application for Compensation and/or Pension), the Veteran reported he served in the Army as a truck driver.  Review of his DD Form 214 documents his military occupational specialty was a heavy vehicle driver and he received a driver badge.

At a May 2011 VA audiological examination, the Veteran reported heavy noise exposure as a heavy vehicle driver during active service and he worked as a truck driver as a civilian from 1965 to present day.  Following the evaluation, the examiner noted that bilateral sensorineural hearing loss and tinnitus have significant effects on the Veteran's occupation, specifically hearing difficulty. 

At a February 2014 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus, the examiner noted the Veteran's hearing loss and tinnitus impact ordinary conditions of daily life, including ability to work.  Specifically, he noted the Veteran has difficulty understanding as sounds are distorted and speech is not clear, even during use with hearing aids.  Moreover, the Veteran's ears roar all the time which makes it hard for him to sleep at night.

During the course of the appeal, the Veteran completed a VA Form 21-8940 in March 2014.  The Veteran documented working as a self-employed truck driver from March 1999 to November 2003 for 10 hours per week, and "[q]uit working full time in 2003 due to illness [and] [a]t least 15 days a month for the last 10 years w[ere] missed [sic] due to illness."  The Veteran noted that his severe hearing loss and tinnitus prevent him from securing or following any substantial gainful occupation.  These disabilities affected his full-time employment in March 2013, he last worked full-time in November 2003, became too disabled to work in March 2013, and has not tried to obtain employment since he became too disabled to work.  The Veteran noted his highest level of education is four years of high school and does not have any other education or training before or after he became too disabled to work.  Additionally, he contends that the evidence shows he is precluded by reason of his service-connected disabilities from securing or following substantial gainful employment consistent with his education and occupational experience.  

In July 2014, the Veteran submitted a DBQ for hearing loss and tinnitus completed by A.B., a private audiologist.  Following the evaluation, the examiner noted the Veteran's hearing loss and tinnitus impacts ordinary conditions of daily life, including ability to work.  It was specifically noted that hearing loss makes it "very difficulty [for the Veteran] to understand all conversations even with the use of amplification" and tinnitus "causes headaches, [sleep impairment, and] covers conservation."  It was also noted the Veteran's VA claims file was not available for review.

In a July 2014 letter, A.B. summarized the audiometric testing results, noted in the DBQ, and provided an accurate factual history of the Veteran's medical history, to include noise exposure during active service and thereafter.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  A medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus was provided.  In addition, A.B. provided the following opinion:

[The Veteran's] severe bilateral hearing loss and bilateral tinnitus renders him unemployable.  He needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss.  These limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of  amplification.  His condition would post a safety risk in any job setting involving transportation/driving of being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and/or amplification.

Review of the evidentiary record also includes VA treatment records that document the Veteran's difficulty with hearing aids in August 2011, September 2012, March 2013, and December 2014.

The Board finds that since the Veteran entered active service at the age of 22, his duties included being a heavy vehicle driver to which he continued as a truck driver since separation from service in 1965 to November 2003 on a full-time basis.  In light of the Veteran's highest level of completed education and prior work history, the Board finds that the most probative evidence of record discussed above indicates his service-connected disabilities as likely as not render him unable to obtain or retain substantially gainful employment.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


